UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-17015 INDEPENDENCE TAX CREDIT PLUS L.P. IV (Exact name of registrant as specified in its charter) Delaware 13-3809869 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 625 Madison Avenue, New York, New York (Address of principal executive offices) (Zip Code) (212) 317-5700 Registrant’s telephone number, including area code (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.þ Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).o Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yesþ No PART I – FINANCIAL INFORMATION Item 1.Financial Statements. INDEPENDENCE TAX CREDIT PLUS L.P. IV AND SUBSIDIARIES Condensed Consolidated Balance Sheets (Unaudited) December 31, March 31, ASSETS Operating assets Property and equipment - (at cost, net of accumulated depreciation of $18,415,279 and $22,949,541, respectively) $ $ Cash and cash equivalents Cash held in escrow Deferred costs (net of accumulated amortization of $594,295 and $723,892, respectively) Due from local general partners and affiliates (Note 3) 0 Other assets Total operating assets Assets of discontinued operations (Note 7) Property and equipment held for sale, net of accumulated depreciation of $5,355,102 and $0, respectively 0 Other assets related to discontinued operations 0 Total discontinued assets 0 Total assets $ $ LIABILITIES AND PARTNERS’ DEFICIT Operating liabilities Mortgage notes payable $ $ Accounts payable and other liabilities Accrued interest payable Security deposit payable Due to local general partners and affiliates (Note 3) Due to general partners and affiliates (Note 3) Total operating liabilities Liabilities of discontinued operations (Note 7) Mortgage notes payable of assets held for sale 0 Other liabilities related to discontinued operations 0 Total discontinued liabilities 0 Total liabilities Commitments and contingencies (Note 8) Partners’ capital (deficit) Limited partners – 45,844 Beneficial Assignment Certificates (“BACs”) issued and outstanding (14,829,416 ) (13,728,173 ) General partners (556,444 ) (545,320 ) Independence Tax Credit Plus L.P. IV total (15,385,860 ) (14,273,493 ) Noncontrolling interests Total partners’ capital (14,114,120 ) (13,005,061 ) Total liabilities and partners’ capital $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. - 2 - INDEPENDENCE TAX CREDIT PLUS L.P. IV AND SUBSIDIARIES Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended December 31, Nine Months Ended December 31, 2009* 2009* Operations: Revenues Rental income $ Other Total revenues Expenses General and administrative General and administrative-related parties (Note 3) Repairs and maintenance Operating and other Real estate taxes Insurance Interest Depreciation and amortization Total expenses from operations Loss from operations (204,760 ) (428,163 ) (756,213 ) (1,256,853 ) Loss from discontinued operations (114,922 ) (124,400 ) (342,013 ) (404,539 ) Net loss (319,682 ) (552,563 ) (1,098,226 ) (1,661,392 ) Net income attributable to noncontrolling interests from operations (2,868 ) (2,458 ) (14,516 ) (10,017 ) Net loss attributable to noncontrolling interests from discontinued operations Net income attributable to noncontrolling interests (2,741 ) (2,323 ) (14,141 ) (9,576 ) Net loss attributable to Independence Tax Credit Plus L.P. IV $ ) $ ) $ ) $ ) Loss from operations – limited partners (205,552 ) (426,315 ) (763,022 ) (1254,201 ) Loss from discontinued operations – limited partners (113,647 ) (123,022 ) (338,221 ) (400,057 ) Net loss – limited partners $ ) $ ) $ ) $ ) Number of BACs outstanding Loss from operations per weighted average BAC $ ) $ ) $ ) $ ) Loss from discontinued operations per weighted average BAC (2.48 ) (2.68 ) (7.38 ) (8.72 ) Net loss per weighted average BAC $ ) $ ) $ ) $ ) * Reclassified for comparative purposes. The accompanying notes are an integral part of these condensed consolidated financial statements. - 3 - INDEPENDENCE TAX CREDIT PLUS L.P. IV AND SUBSIDIARIES Condensed Consolidated Statement of Changes in Partners’ Capital (Deficit) (Unaudited) Independence Tax Credit Plus L.P. IV Total Limited Partners General Partner Noncontrolling Interests Partners’ capital (deficit) – April 1, 2010 $ ) $ ) $ ) $ Net (loss) income (1,098,226 ) (1,101,243 ) (11,124 ) Distributions (10,833 ) 0 0 (10,833 ) Partners’ capital (deficit) – December 31, 2010 $ ) $ ) $ ) $ The accompanying notes are an integral part of these condensed consolidated financial statements. - 4 - INDEPENDENCE TAX CREDIT PLUS L.P. IV AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended December 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash (used in) provided by operating activities: Depreciation and amortization (Increase) decrease in cash held in escrow (28,957 ) Increase in other assets (163,080 ) (36,393 ) Increase in accounts payable (Decrease) increase in accrued interest payable (297,504 ) Increase in security deposit payable Increase in due from general partner and affiliates (23,068 ) (21,913 ) Decrease in due to local general partners and affiliates (49,596 ) (95,302 ) Increase in due to general partner and affiliates Total adjustments Net cash (used in) provided by operating activities (716,239 ) Cash flows from investing activities: Increase in cash held in escrow (39,283 ) (14,827 ) Acquisition of property and equipment (20,384 ) - Net repayments from local general partners and affiliates Net cash provided by (used in) investing activities (14,045 ) Cash flows from financing activities: Repayments of mortgage notes (1,861,658 ) (334,672 ) Proceeds from mortgage notes - Increase in deferred costs (180,557 ) - Distributions to noncontrolling interests (10,833 ) (209,175 ) Net cash provided by (used in) financing activities (543,847 ) Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period* $ $ * Cash and cash equivalents at end of period, includes cash and cash equivalents from discontinued operations of $43,981 and $0, respectively. The accompanying notes are an integral part of these condensed consolidated financial statements. - 5 - INDEPENDENCE TAX CREDIT PLUS L.P. IV AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements December 31, 2010 (Unaudited) NOTE 1 – General The condensed consolidated financial statements, as of December 31, 2010, include the accounts of Independence Tax Credit Plus L.P. IV (the “Partnership”) and twelve other limited partnerships (“subsidiary partnerships”, “subsidiaries” or “Local Partnerships”) owning affordable apartment complexes (“Properties”) that are eligible for the low-income housing tax credits.Some of the Properties may also be eligible for the historic rehabilitation tax credits.The general partner of the Partnership is Related Independence L.L.C., a Delaware limited liability company (the “General Partner”), which is managed by an affiliate of Centerline Holding Company (“Centerline”), the ultimate parent of the manager of the general partner of the General Partner.Through the rights of the Partnership and/or an affiliate of the General Partner, which affiliate has a contractual obligation to act on behalf of the Partnership to remove the general partner of the subsidiary partnerships (“Local General Partners”) and to approve certain major operating and financial decisions, the Partnership has a controlling financial interest in the subsidiary partnerships.The Partnership is currently in the process of developing a plan to dispose of all its investments. For financial reporting purposes, the Partnership’s third fiscal quarter ends December 31.The third quarter for all subsidiaries ends September 30.Accounts of the subsidiaries have been adjusted for intercompany transactions from October 1 through December 31.The Partnership’s fiscal quarter ends three months after the subsidiaries in order to allow adequate time for the subsidiaries’ financial statements to be prepared and consolidated. All intercompany accounts and transactions with the subsidiary partnerships have been eliminated in consolidation. In accordance with FASB Accounting Standards Codification (“ASC”) Topic 810, Noncontrolling Interests in Consolidated Financial Statements (“ASC 810”), income attributable to noncontrolling interests amounted to approximately $3,000 and $2,000 and $14,000 and $10,000 for the three and nine months ended December 31, 2010 and 2009, respectively.The Partnership’s investment in each subsidiary is equal to the respective subsidiary’s partners’ equity less noncontrolling interest capital, if any. Certain information and note disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) have been omitted or condensed. These condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Partnership’s Annual Report on Form 10-K for the year ended March 31, 2010. The books and records of the Partnership are maintained on the accrual basis of accounting in accordance with GAAP.In the opinion of the General Partner of the Partnership, the accompanying unaudited condensed consolidated financial statements contain all adjustments (consisting only of normal recurring adjustments) necessary to present fairly the consolidated financial position of the Partnership as of December 31, 2010, the results of its operations for the three and nine months ended December 31, 2010 and 2009 and its cash flows for the nine months ended December 31, 2010 and 2009.However, the operating results and cash flows for the nine months ended December 31, 2010 may not be indicative of the results for the entire year. Property and Equipment/Valuation of Long-Lived Assets Property and equipment to be held and used are carried at cost which includes the purchase price, acquisition fees and expenses, construction period interest and any other costs incurred in acquiring the properties.The cost of property and equipment is depreciated over their estimated useful lives using accelerated and straight-line methods. Expenditures for repairs and maintenance are charged to expense as incurred; major renewals and betterments are capitalized. At the time property and equipment are retired or otherwise disposed of, the cost and accumulated depreciation are eliminated from the assets and accumulated depreciation accounts and the profit or loss on such disposition is reflected in earnings.The determination of asset impairment is a two-step process.First, management estimates amounts recoverable through future operations and sale of the property on an undiscounted basis.If such estimates are below depreciated cost, property investments are reduced to estimated fair value (using estimated future discounted net cash flows) when the property is considered to be impaired and the depreciated cost exceeds estimated fair value. At the time management commits to a plan to dispose of assets, said assets are adjusted to the lower of carrying amount or fair value less costs to sell. These assets are classified as property and equipment-held for sale and are not depreciated. There are two assets classified as property and equipment-held for sale at December 31, 2010 (see Note 6). Use of Estimates The preparation of the unaudited condensed consolidated financial statements in conformity with US GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the dates of the financial statements and the reported amounts of revenues and expenses during the reporting periods.Estimates are adjusted to reflect actual experience when necessary.Significant accounting estimates reflected in the Partnership’s unaudited condensed consolidated financial statements include revenue recognition, fair value of financial instruments, and the useful lives of property and equipment. - 6 - INDEPENDENCE TAX CREDIT PLUS L.P. IV AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements December 31, 2010 (Unaudited) Revenue Recognition Rental income is earned under standard residential operating leases and is typically due the first day of each month, but can vary by property due to the terms of the tenant leases.Rental income is recognized when earned and charged to tenants’ accounts receivable if not received by the due date.Rental payments received in advance of the due date are deferred until earned.Rental subsidies are recognized as rental income during the month in which it is earned. Other revenues are recorded when earned and consist of the following items:Interest income earned on cash and cash equivalent balances and cash held in escrow balances, income from forfeited security deposits, late charges, laundry and vending income and other rental related items. Income Taxes The Partnership is not a tax paying entity for income tax purposes and, accordingly, no provision has been made for income taxes.The Partnership may be subject to state and local taxes in jurisdictions in which it operates. NOTE 2 – Liquidity At December 31, 2010, the Partnership’s liabilities exceeded assets by $14,114,120 and for the nine months ended December 31, 2010 incurred a net loss of $1,098,226.While these factors raise substantial doubt about the Partnership’s ability to continue as a going concern, there are mitigating factors. As discussed in Note 3, partnership management fees of approximately $2,068,000 will be payable out of sales or refinancing proceeds only to the extent of available funds after payments on all other Partnership liabilities have been made other than those owed to the General Partner and its affiliates.As such, the General Partner cannot demand payment of these deferred fees beyond the Partnership’s ability to pay them. All of the mortgage payable balance of $25,891,455 and the accrued interest payable balance of $6,177,333 is of a nonrecourse nature and secured by the respective properties.The Partnership is currently in the process of developing a plan to dispose of all of its investments.Historically, the mortgage notes and accrued interest thereon have been assumed by the buyer in instances of sales of the Partnership’s interest or have been paid off from sales proceeds in instances of sales of the property.In most instances when the Partnership’s interest was sold and liabilities were assumed, the Partnership recognized a gain from the sale.The Partnership owns the limited partner interest in all its investments, and as such, has no financial responsibility to fund operating losses incurred by the Local Partnerships.The maximum loss the Partnership would incur is its net investment in the respective Local Partnerships and the potential recapture of Tax Credits if the investment is lost before the expiration of the Compliance Period.Dispositions of any investment in a Local Partnership should not impact the future results of liquidity and financial condition of the Partnership. The Partnership has working capital reserves of approximately $381,000 at December 31, 2010.Such amount is considered sufficient to cover the Partnership’s day to day operating expenses, excluding fees to the General Partner, for at least the next year.The Partnership’s operating expenses, excluding the Local Partnerships’ expenses and related party expenses, amounted to approximately $26,000 and $89,000 for the three and nine months ended December 31, 2010. Management believes the above mitigating factors enable the Partnership to continue as a going concern. The accompanying financial statements do not include any adjustments that might result from the outcome of this uncertainty. NOTE 3 – Related Party Transactions Pursuant to the Partnership Agreement and the Local Partnership Agreements, the General Partner, the Local General Partners and their respective affiliates receive their pro-rata share of profits, losses and tax credits. A) Guarantees The Partnership had negotiated Operating Deficit Guaranty Agreements with the Local Partnerships whereby the Local General Partners of such Local Partnerships and/or their affiliates agreed to fund operating deficits for a specified period of time. The terms of the Operating Deficit Guaranty Agreements vary for each of these Local Partnerships, with maximum dollar amounts to be funded for a specified period of time, generally three years, commencing on the break-even date. As of December 31, 2010 and 2009, Operating Deficit Guarantees aggregate approximately $123,000 and $123,000, respectively.Amounts funded under such agreements will be treated as non-interest bearing loans, which will be paid only out of 50% of available cash flow or out of available net sale or refinancing proceeds.As of December 31, 2010 and 2009, there has been no funding under the Operating Deficit Guaranty Agreements. - 7 - INDEPENDENCE TAX CREDIT PLUS L.P. IV AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements December 31, 2010 (Unaudited) B) Related Party Expenses An affiliate of the General Partner has a .01% interest as a special limited partner in each of the Local Partnerships. The costs incurred to related parties from operations for the three and nine months ended December 31, 2010 and 2009 were as follows: Three Months Ended December 31, Nine Months Ended December 31, 2009* 2009* Partnership management fees (a) $ Expense reimbursement (b) Local administrative fee (c) Total general and administrative-General Partners Property management fees incurred to affiliates of the subsidiary partnerships’ general partners Total general and administrative-related parties $ * Reclassified for comparative purposes. The costs incurred to related parties from discontinued operations for the three and nine months ended December 31, 2010 and 2009 were as follows: Three Months Ended December 31 Nine Months Ended December 31, 2009* 2009* Local administrative fee (c) $ Total general and administrative-related parties $ * Reclassified for comparative purposes. (a) The General Partner is entitled to receive a partnership management fee, after payment of all Partnership expenses, which together with the annual local administrative fees will not exceed a maximum of 0.5% per annum of invested assets (as defined in the Partnership Agreement), for administering the affairs of the Partnership. Subject to the foregoing limitation, the partnership management fee will be determined by the General Partner in its sole discretion based upon its review of the Partnership’s investments.Unpaid partnership management fees for any year are accrued without interest and will be payable out of sales or refinancing proceeds only to the extent of available funds after payments on all Partnership liabilities have been made other than those owed to the General Partner and its affiliates.Partnership management fees owed to the General Partner amounting to approximately $2,068,000 and $1,847,000 were accrued and unpaid as of December 31, 2010 and March 31, 2010, respectively.Current year partnership management fees may be paid out of operating reserves or refinancing and sales proceeds.However, the General Partner cannot demand payment of the deferred fees beyond the Partnership’s ability to pay them. (b) The Partnership reimburses the General Partner and its affiliates for actual Partnership operating expenses incurred by the General Partner and its affiliates on the Partnership’s behalf. The amount of reimbursement from the Partnership is limited by the provisions of the Partnership Agreement. Another affiliate of the General Partner performs asset monitoring for the Partnership. These services include site visits and evaluations of the subsidiary partnerships’ performance.Expense reimbursements and asset monitoring fees owed to the General Partner and its affiliates amounting to approximately $32,000 and $86,000 were accrued and unpaid as of December 31, 2010 and March 31, 2010, respectively.The General Partner does not intend to demand payment of the deferred payables beyond the Partnership’s ability to pay them.The Partnership anticipates that these will be paid from working capital reserves or future sales proceeds. (c) Independence SLP IV L.P., a special limited partner of the subsidiary partnerships, is entitled to receive a local administrative fee of up to $5,000 per year from each subsidiary partnership.Local administrative fees owed to Independence SLP IV L.P. amounting to $204,000 and $279,000 were accrued and unpaid as of December 31, 2010 and March 31, 2010, respectively.These fees have been deferred in certain cases and the Partnership anticipates that they will be paid from working capital reserves or future sales proceeds. - 8 - INDEPENDENCE TAX CREDIT PLUS L.P. IV AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements December 31, 2010 (Unaudited) As of December 31, 2010 and March 31, 2010, the Partnership owed the General Partner and its affiliates approximately $256,000 for advances made by the General Partner and its affiliates to two Local Partnerships.These advances represent historical amounts loaned in conjunction with the initial capital contributions to the Local Partnerships.Payments of these advances have been deferred and may be paid out of operating reserves or refinancing and sales proceeds.The General Partner does not intend to demand payment of the deferred advances beyond the Partnership’s ability pay them. C) Due to/from Local General Partners and Affiliates The amounts due to Local General Partners and affiliates from operating liabilities consist of the following: December 31, March 31, Development fee payable $ $ Construction costs payable Operating advances Management and other fees $ $ Due from Local General Partners and affiliates from operating assets consists of the following: December 31, March 31, Local general partner loan receivable $
